DETAILED ACTION
The present application has been made of the record and currently claims 1-15 and 20-22 are pending while claims 16-19 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Manner of Making Amendments
With respect to the manner of making amendments, applicants are reminded of the use of proper status identifiers for the claims. In this instance, no status identifiers have been provided for claims 1-15 and 20-22. See 37 CFR 1.121 (c). Further, the claim set has claims 16-19 indicated as cancelled, but then presents an additional claim 17. For examination purposes only, the additionally presented claim 17 will be treated as cancelled. All future submissions must use proper status identifiers in accordance with 37 CFR 1.121(c), or the response will be held to be non-compliant. 

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/16/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I, there being no allowable generic or linking claim. 
In regards to claim 9, an “integrated releasing device” is considered a device where the pushing sleeve is integrated into the nut and this limitation is not found in the elected Species II because the pushing sleeve and nut are separate components as shown in Fig. 15.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the bump(s)/ball(s) are located on the outer wall of the nut and the spiral track(s) are located on the inner wall of the fitting body” AND “wherein the bump(s)/ball(s) are located on the inner wall of the fitting body and the spiral track(s) are located on the outer wall of the nut” AND “a sealing ring for sealing a gap between the receiving end of the fitting body and the locking ring” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
On line 1, “the invention is a device …” is considered an implied phrase and should be deleted;
On line 7, “bump(s)/ball(s)” is unclear as discussed in the 112(b) rejection below.
  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	 On page 5, line 25, “conical ring 115” should be “conical ring 125”; 
	On page 10, line 11, “conical ring 115” should be “conical ring 125”.	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claims 1-3, 6, and 21-22, the limitations “bump(s)/ball(s)” is unclear to the examiner as to whether this limitation is describing “bumps OR balls” or “bumps and balls”. In addition, it is unclear if the limitation can include a bump and a ball, bumps and no balls, etc. 
	Similarly, “track(s)” is unclear to the examiner because it is unclear if there is a track, multiple tracks, etc. with regard to the “bump(s)/ball(s).” 
	As such, the metes and bounds of the claims cannot be determined and the claims are indefinite. 
	Therefore, to proceed with examination, the examiner will interpret “bump(s)/ball(s)” as “a bump” and “track(s)” as “a track”. 
In regards to claim 7, the limitation “the bumps are located on the inner wall of the fitting body” is unclear to the examiner because claim 1 requires “radial movement of the nut … over the fitting body”. It appears the “nut” would not be capable of being “over the fitting body” because the “fitting body” would be required to be over the “nut” due to the “bumps” being on the inner wall of the “fitting body.” 
	Similarly, in claim 6, the limitation “the bump(s)/ball(s) are located on the outer wall of the nut” is unclear to the examiner because claim 1 requires “radial movement of the nut … over the fitting body”. It appears the “nut” would not be capable of being “over the fitting body” because the “fitting body” would be required to be over the “nut” due to the “bumps” being on the outer wall of the “nut.”
	Therefore, claims 6 and 7 are being interpreted where the “inner wall” and “outer wall” are being used synonymously because it is unclear how “radial movement of the nut … over the fitting body” would be achieved with the limitations presented in claim 6 or 7.  
	Additionally, in regards to Fig. 16, using the limitations of claims 6 and 7 is unclear because these limitations appear they would require further limitations that was not disclosed in the specification, figures, or claims to arrive to the claimed invention. For example, the limitation of claim 7 would impact the use and placement of the conical ring, gripping ring, locking ring, and sealing members.  
In regards to claims 21-22, the limitation “releasing device over or in the fitting body” is unclear because the releasing device comprises the fitting body. It appears applicant is intending to say the “releasing device” is the “nut” because spiral tracks would move the nut over the fitting body AND the nut is a component of the releasing device. 
Therefore, examiner will interpret this limitation where the “releasing device” is the “nut”.
In regards to claim 21, the limitation “a sealing ring for sealing a gap between the receiving end of the fitting body and the locking ring” is unclear because only a single sealing ring is used in the elected embodiment.
In addition, it appears applicant was intending to say “the sealing ring for sealing a gap between the receiving end of the fitting body and the locking ring” because it appears the sealing ring would provide a seal for a gap “between the pipe and fitting body” and “between the receiving end of the fitting body and the locking ring”. 
Lastly, the only support found for a sealing ring in the elected embodiment is where the sealing ring seals a gap between the conical ring and element (see page 11, lines 6-8) and the only support found for a sealing ring is “for sealing a gap between the receiving end of the pipe and the conical ring” (see page 3, line 32).
Therefore, examiner will interpret this limitation as “the sealing ring for sealing a gap between the receiving end of the fitting body and the locking ring” instead of “a sealing ring …”. 	 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10-12, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale (U.S. Patent No. 11,204,118) in view of Kluss et al. (U.S. Patent No. 8,322,755).
In regards to claim 1, Cardinale discloses:
A releasing device (see Figs. 15A, 15B) for disconnecting a fitting body (considered as 47 in Fig. 15A) off of a pipe (considered as 8 in Fig. 15A), 
said releasing device comprising: 
a pushing sleeve (considered as 5 in Fig. 15A) with a conical tapered shape, 
but does not explicitly disclose:
one or more spiral tracks; 
at least one bump/ball; 
a nut.
In regards to the nut, bump, and track, Kluss discloses: 
A similar coupling (see Fig. 11) comprising a nut (considered as a “tool” and shown as 145 in Fig. 11) and fitting body (considered as 32 in Fig. 7), 
wherein the nut comprises spiral tracks (considered as the combination of 153, 158 in Fig. 12B), and 
wherein the fitting body comprises bumps (considered as 154 in Fig. 10), 
wherein a snap fit or a bayonet fit or threaded connection could also be employed as a connection between the nut and fitting body (see Col. 4, Lines 49-54), 
wherein coupling of the bump(s)/ball(s) with the spiral track(s) enables radial movement of the nut in a defined spiral forward direction over the fitting body and pushing of the pushing sleeve into the fitting body for releasing a pipe held inside off of a gripper ring that holds the pipe in fixed position inside the fitting body (see Col. 4, lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the releasing device of Cardinale with the provision of a nut of Kluss comprising spiral track AND the fitting body to comprise a bump that is complementary to the spiral track of the nut of Kluss because Kluss discloses that the nut leverages to assist in shifting of the pushing sleeve to disengage the grab ring (see Col. 4, lines 15-18) AND can be arranged to maintain the grab ring in a position in which the grab ring cannot grab a tube which is inserted into the coupling which allows installation or assembly personnel freedom to manipulate the coupling without having to manually maintain the tool in engagement with the grab ring which can further be advantageous when an installer requires both of his or her hands to install or remove the coupling (see Col. 4, Lines 35-54).

In regards to claim 2, Kluss further discloses:
The releasing device according to claim 1, wherein the diameter of the nut is larger than the diameter of the fitting body and the nut overlaps the fitting body (see Fig. 11, where there is a diameter of the nut that is larger than a diameter of the fitting body).

	In regards to claim 3, Cardinale in view of Kluss discloses:
The releasing device according to claim 2, wherein the bumps are located on the outer wall of the fitting body and the spiral tracks are located on the inner wall of the nut, 
but does not disclose the reversed configuration.  
However, while Cardinale in view of Kluss does not explicitly disclose the reversed configuration, the “bumps” and “spiral track” being on either the “nut” or “fitting body”, respectfully, the reversed configuration would have been a mere engineering design choice suited for its intended use and desired parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the bumps and spiral track of Cardinale in view of Kluss to be on either the “nut” or “fitting body”, respectfully, as rearranging the position of the bumps or spiral track would not have modified the operation of the device AND such reversal of parts would have been a mere engineering design choice suited for its intended use and desired parameters. In addition, it has been held claims which read on the prior art except with regard to the position were held unpatentable because shifting the position of an element would not have modified the operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in MPEP 2144.04(VI)(C). 

	In regards to claim 4, Kluss further discloses:
The releasing device according to claim 2, wherein the bump(s)/ball(s) are located on the outer wall of the fitting body and the spiral track(s) are located on the inner wall of the nut (see Fig. 11).

	In regards to claim 5, Kluss further discloses:
The releasing device according to claim 1, wherein the diameter of the fitting body is larger than the diameter of the nut (see Fig. 11, where there is a diameter on the fitting body that is larger than a diameter on the nut).

In regards to claim 6, as best understood, Cardinale in view of Kluss discloses:
The releasing device according to claim 5, wherein the bump(s)/ball(s) are located on the outer wall of the fitting body and the spiral track(s) are located on the inner wall of the nut (see Fig. 11 of Kluss), 
but does not explicitly disclose: 
wherein the bump(s)/ball(s) are located on the outer wall of the nut and the spiral track(s) are located on the inner wall of the fitting body.
However, while Cardinale in view of Kluss does not explicitly disclose the aforementioned configuration, the “bumps” and “spiral track” being on either wall of the “nut” and “fitting body”, respectfully, for engagement between the “nut” and “fitting body” would have been a mere engineering design choice suited for its intended use and desired parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the bumps and spiral track of Cardinale in view of Kluss to be on either the outer or inner wall of the“ nut” AND the inner or outer wall of the “fitting body”, respectfully, as rearranging the position of the bumps or spiral track would not have modified the operation of the device AND such placement of parts would have been a mere engineering design choice suited for its intended use and desired parameters. In addition, it has been held claims which read on the prior art except with regard to the position were held unpatentable because shifting the position of an element would not have modified the operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in MPEP 2144.04(VI)(C). 

In regards to claim 7, as best understood, Cardinale in view of Kluss discloses:
The releasing device according to claim 5, wherein the bump(s)/ball(s) are located on the outer wall of the fitting body and the spiral track(s) are located on the inner wall of the nut (see Fig. 11 of Kluss), 
but does not explicitly disclose: 
wherein the bump(s)/ball(s) are located on the inner wall of the fitting body and the spiral track(s) are located on the outer wall of the nut.
However, while Cardinale in view of Kluss does not explicitly disclose the aforementioned configuration, the “bumps” and “spiral track” being on either wall of the “nut” and “fitting body”, respectfully, for engagement between the “nut” and “fitting body” would have been a mere engineering design choice suited for its intended use and desired parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the bumps and spiral track of Cardinale in view of Kluss to be on either the outer or inner wall of the“ nut” AND the inner or outer wall of the “fitting body”, respectfully, as rearranging the position of the bumps or spiral track would not have modified the operation of the device AND such placement of parts would have been a mere engineering design choice suited for its intended use and desired parameters. In addition, it has been held claims which read on the prior art except with regard to the position were held unpatentable because shifting the position of an element would not have modified the operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in MPEP 2144.04(VI)(C). 

	In regards to claim 10, Kluss further discloses:
The releasing device according to claim 1, wherein the nut and pushing sleeve form a modular releasing device (see Fig. 11, where the pushing sleeve and nut are not integral with each other).

	In regards to claim 11, Kluss further discloses:
The releasing device according to claim 1, wherein said pushing sleeve is configured to move in axial or radial movement and push said gripper ring teeth radially relative to said fitting body (see Fig. 11, where it is inherent that this limitation is met). 

	In regards to claim 12, Cardinale further discloses:
The releasing device according to claim 1, further comprising a locking ring (considered as 72 in Fig. 15A), 
said locking ring lies between said pushing sleeve and gripper ring (see Fig. 15B), 
wherein said locking ring prevents said gripper ring from extracting out of said fitting body to resist pressure of water that flows through said pipe (see Fig. 15B).

	In regards to claim 21, as best understood, Cardinale discloses:
An assembly for disconnecting a fitting body water piping off of a pipe, said assembly comprising: 
a releasing device (see Figs. 15A, 15B) for disconnecting a fitting body off of a pipe, said releasing device 10comprising: 
a pushing sleeve (considered as 5 in Fig. 15A) with a conical tapered shape, 
15a fitting body (considered as 47 in Fig. 15A); 
a conical ring (considered as 51 in Fig. 15A) for placing a gripper ring in fixed position; 
a gripper ring (considered as 4 in Fig. 15A) for locking the pipe in fixed position within the fitting body, the gripper ring comprising teeth extending radially in inclined angle towards the center of the gripper ring and frictionally holding the pipe in its fixed position (see Fig. 15A); 
20a sealing ring (considered as 23 in Fig. 15B) for a water-tight seal between the pipe and fitting body (see Fig. 15B, where the sealing ring provides a water tight seal between the pipe and fitting body); 
a locking ring (considered as 72 in Fig. 15B) configured for holding the assembly of rings including the gripper ring in fixed axial position; and 
the sealing ring for sealing a gap (considered as the space consisting of the conical ring and sealing ring) between the receiving end of the fitting body and the locking ring (see Fig. 15B, where the gap is between both receiving end of fitting body and locking ring); and 
but does not explicitly disclose:
one or more spiral tracks; 
at least one bump/ball; 
a nut; 
25wherein the bump(s)/ball(s) are located on the receiving end of the fitting body and the spiral track(s) are located on the nut.
In regards to the nut, bump, and track, Kluss discloses: 
A similar coupling (see Figs. 10-11, 12A, and 12B) comprising a nut (considered as a “tool” and shown as 145 in Fig. 11) and fitting body (considered as 130 in Fig. 10), 
wherein the nut comprises spiral tracks (considered as the combination of 153, 158 in Fig. 12B), and 
wherein the fitting body comprises bumps (considered as 154 in Fig. 10), 
wherein a snap fit or a bayonet fit or threaded connection could also be employed as a connection between the nut and fitting body (see Col. 4, Lines 49-54), 
wherein the bump(s)/ball(s) and spiral tracks are configured to couple with each other to enable spiral forward movement of the releasing device over or in the fitting body (see Fig. 11), 
wherein coupling of the bump(s)/ball(s) with the spiral track(s) enables radial movement of the nut in a defined spiral forward direction over the fitting body and pushing of the pushing sleeve into the fitting body for releasing a pipe held inside off of a gripper ring that holds the pipe in fixed position inside the fitting body (see Col. 4, lines 15-18),
but does not explicitly disclose:
wherein the bump(s)/ball(s) are located on the nut and the spiral track(s) are located on the receiving end of the fitting body.
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the releasing device of Cardinale with the provision of a nut of Kluss comprising spiral track AND the fitting body to comprise a bump that is complementary to the spiral track of the nut of Kluss because Kluss discloses that the nut leverages to assist in shifting of the pushing sleeve to disengage the grab ring (see Col. 4, lines 15-18) AND can be arranged to maintain the grab ring in a position in which the grab ring cannot grab a tube which is inserted into the coupling which allows installation or assembly personnel freedom to manipulate the coupling without having to manually maintain the tool in engagement with the grab ring which can further be advantageous when an installer requires both of his or her hands to install or remove the coupling (see Col. 4, Lines 35-54).
In regards to the reversed configuration of the nut and fitting body, while Cardinale in view of Kluss does not explicitly disclose the reversed configuration, the “bumps” and “spiral track” being on either the “nut” or “fitting body”, respectfully, the reversed configuration would have been a mere engineering design choice suited for its intended use and desired parameters. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the bumps and spiral track of Cardinale in view of Kluss to be on either the “nut” or “fitting body”, respectfully, as rearranging the position of the bumps or spiral track would not have modified the operation of the device AND such reversal of parts would have been a mere engineering design choice suited for its intended use and desired parameters. In addition, it has been held claims which read on the prior art except with regard to the position were held unpatentable because shifting the position of an element would not have modified the operation of the device. See In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) in MPEP 2144.04(VI)(C). 

	In regards to claim 22, as best understood, Cardinale discloses:
An assembly for disconnecting a fitting body water piping off of a pipe, said assembly comprising: 
a releasing device (see Figs. 15A, 15B) for disconnecting a fitting body off of a pipe, said releasing device 10comprising: 
a pushing sleeve (considered as 5 in Fig. 15A) with a conical tapered shape, 
15a fitting body (considered as 47 in Fig. 15A); 
a gripper ring (considered as 4 in Fig. 15A) for locking the pipe in fixed axial position within the fitting 10body, the gripper ring comprising teeth extending radially in inclined angle towards the center of the gripper ring and frictionally holding the pipe in its fixed position; 
a sealing ring (considered as 23 in Fig. 15B) for a water-tight seal between the pipe and fitting body; and 
a conical ring (considered as 51 in Fig. 15A) configured for accommodating the gripper ring while allowing the gripper ring to rotate freely and allowing the gripper ring teeth to bend radially,
but does not explicitly disclose:
one or more spiral tracks; 
at least one bump/ball; 
a nut; 
In regards to the nut, bump, and track, Kluss discloses: 
A similar coupling (see Figs. 10-11, 12A, and 12B) comprising a nut (considered as a “tool” and shown as 145 in Fig. 11) and fitting body (considered as 130 in Fig. 10), 
wherein the nut comprises spiral tracks (considered as the combination of 153, 158 in Fig. 12B), and 
wherein the fitting body comprises bumps (considered as 154 in Fig. 10), 
wherein a snap fit or a bayonet fit or threaded connection could also be employed as a connection between the nut and fitting body (see Col. 4, Lines 49-54), 
wherein the bump(s)/ball(s) and spiral tracks are configured to couple with each other to enable spiral forward movement of the releasing device over or in the fitting body (see Fig. 11), 
wherein coupling of the bump(s)/ball(s) with the spiral track(s) enables radial movement of the nut in a defined spiral forward direction over the fitting body and pushing of the pushing sleeve into the fitting body for releasing a pipe held inside off of a gripper ring that holds the pipe in fixed position inside the fitting body (see Col. 4, lines 15-18),
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the releasing device of Cardinale with the provision of a nut of Kluss comprising spiral track AND the fitting body to comprise a bump that is complementary to the spiral track of the nut of Kluss because Kluss discloses that the nut leverages to assist in shifting of the pushing sleeve to disengage the grab ring (see Col. 4, lines 15-18) AND can be arranged to maintain the grab ring in a position in which the grab ring cannot grab a tube which is inserted into the coupling which allows installation or assembly personnel freedom to manipulate the coupling without having to manually maintain the tool in engagement with the grab ring which can further be advantageous when an installer requires both of his or her hands to install or remove the coupling (see Col. 4, Lines 35-54).

Claim(s) 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale in view of Kluss as applied to claims 1 and 12 above and in further view of Jeon (U.S. Patent No. 8,082,950).
	In regards to claim 8, Cardinale in view of Kluss discloses:
The releasing device according to claim 1, wherein the device can be any other type of fitting such as (45, TY, Y, coupling, etc.) can be used rather than the straight fitting in the Figures which can be suited for drains, HVAC, waste or vent systems and also for central systems can be used (see Col. 12, lines 62-67 and Col. 13, lines 1-4), 
but does not explicitly disclose the fitting body is a valve.
However, Jeon discloses a similar device comprising a fitting body (considered as 10 in Fig. 1),
wherein the fitting body is a valve (see Fig. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fitting body of Cardinal with the provision of a valve to control inflow of the fluid supplied from the fluid supplying device because Jeon discloses that it is known for a fitting body of a similar device to comprise a valve unit disposed inside the penetration hole for controlling inflow of the fluid supplied from the fluid supplying device (see Col. 1, lines 58-60). 

In regards to claim 20, Cardinale in view of Kluss discloses:
The releasing device according to claim 12, wherein the device can be any other type of fitting such as (45, TY, Y, coupling, etc.) can be used rather than the straight fitting in the Figures which can be suited for drains, HVAC, waste or vent systems and also for central systems can be used (see Col. 12, lines 62-67 and Col. 13, lines 1-4), 
but does not explicitly disclose the fitting body is a valve.
However, Jeon discloses a similar device comprising a fitting body (considered as 10 in Fig. 1),
wherein the fitting body is a valve (see Fig. 1).
 It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fitting body of Cardinal with the provision of a valve to control inflow of the fluid supplied from the fluid supplying device because Jeon discloses that it is known for a fitting body of a similar device to comprise a valve unit disposed inside the penetration hole for controlling inflow of the fluid supplied from the fluid supplying device (see Col. 1, lines 58-60). 

Claim(s) 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cardinale in view of Kluss and in further view of Watson (U.S. PGPub No. 2021/0239248).
In regards to claim 13, Cardinale in view of Kluss discloses:
The releasing device according to claim 12, wherein said locking ring comprises projections (considered as 57 in Fig. 15A of Cardinale) extending out of its outer surface and slots (considered as 63 in Fig. 15A of Cardinale) corresponding to said projections, 
said slots are located at surface of a receiving end of said fitting body (see Fig. 15A of Cardinale), 
said projections and slots couple together to lock said locking ring to said receiving end and mechanically fix said gripper ring in position and resist pressure of water that flows through said pipe, and
the locking element can be glued instead of using the projection and slot (see Col. 12, Lines 13-15),
but does not explicitly disclose snaps. 
However, Watson discloses a similar releasing device (see Figs. 6A-6C) comprising a fitting body (considered as 11 in Fig. 6A), locking ring (considered as 2 in Fig. 6A), gripper ring (considered as 100 in Fig. 6A), and pushing sleeve (considered as 45 in Fig. 6A), 
wherein the locking ring comprises snaps (for illustrative purposes, it is shown as 22 in Fig. 3) which allow the advantage that it avoids the limitations on the material which are required of a welded arrangement (see paragraph 0019), 
wherein locking rings are known to welded and the drawback is that materials of the locking ring and fitting body must be compatible with one another and suitable for welding (see paragraph 0003), and 
wherein the fitting body comprises slots (considered as 12 in Fig. 6B) that engage with said snaps. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the locking ring of Cardinale in view of Kluss to comprise snaps that engage in corresponding slots of the fitting body instead of projections that engage slots of the fitting body to similarly avoid the use of a bonded connection between the locking ring and fitting body because Watson discloses that it is known to use a snap-fit to allow the advantage to avoid the use of welding (see paragraph 0019) AND Cardinale discloses the locking element can be glued instead of using the projection and slot (see Col. 12, Lines 13-15). 
 
	In regards to claim 14, Cardinale in view of Kluss and in further view of Watson discloses:
The releasing device according to claim 13, wherein said slots are through slots (see Fig. 6A of Watson). 

In regards to claim 15, Cardinale in view of Kluss and in further view of Watson discloses:
The releasing device according to claim 13, 
but does not disclose:
wherein said slots are non-through slots.
However, Cardinale discloses that the slot of the fitting body is known to be either the entire thickness of the fitting body or to be a partial thickness of the fitting body (ex. non-through slots; see Col. 12, Lines 5-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the slots of Cardinale in view of Kluss and in further view of Watson to be either a through slot or a non-through slot to either allow or disallow access to the snaps of Cardinale in view of Kluss and in further view of Watson because Cardinale discloses that the slots of the fitting body is known to be either the entire thickness of the fitting body or to be a partial thickness of the fitting body (see Col. 12, Lines 5-7).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robson et al. (U.S. Patent No. 4,632,437) discloses a similar device to the present invention comprising a locking ring comprising snaps. 
Tang (U.S. PGPub No. 2021/0301955) discloses a similar device to the present invention comprising a nut that threadingly engages a fitting body, a pushing sleeve, locking ring, gripper ring, and a seal.
Wright (U.S. PGPub No. 2015/0323112) discloses a similar device to the present invention comprising a nut that threadingly engages a fitting body, a pushing sleeve, locking ring, gripper ring, and a seal.
Baumgartner (U.S. Patent No. 7,455,330) discloses a similar device to the present invention comprising a nut comprising through holes. 
Crompton et al (U.S. Patent No. 9,671,049) discloses a similar device to the present invention comprising a nut that threadingly engages a fitting body, a pushing sleeve, locking ring, gripper ring, and two seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679